Mr. Justice ThorNTON delivered the opinion of the Court: We shall not undertake to determine all the questions presented by the record and argued by counsel, but shall direct ■ attention to one which, in the view we take of it, is conclusive of the right of appellant to the land in controversy. For the purpose of showing.color of title, appellee introduced a tax deed from the sheriff to one Stuart, executed January 13, 1845, and also made proof of the payment of taxes, in the name of the grantee, from the year 1846 to 1854, inclusive. The land was sold for the taxes of 1855, and redeemed by Stuart on the 11th of May, 1858. It was also proved that, in January, 1858, Stuart, by a contract in writing, sold the land to appellee, who took possession in March, 1858, continued in possession until the commencement of the suit, and paid all taxes assessed from the year 1858 to 1865, inclusive, except a “school house tax,” in the year 1860. On the 30th of November, 1859, a deed to the land was made by Stuart to one Van Fliet, who advanced the purchase money and took a deed as security therefor, by the consent and request of appellee. Until the possession of appellee, the land was vacant and unoccupied. It is contended that the deed to Stuart is not color of title, because it is apparent upon the face of it that it was executed' without lawful authority, in this, that it discloses that the judgment for taxes was rendered at the October special term of the circuit court of Will county, in the year 1842, and that the land was sold on the 14th of November, by virtue of a precept issued on the 11th of November. To hold that these objections are fatal to the deed, as color of title, would overthrow a long series of decisions of this court, from the case of Woodward v. Blanchard, 16 Ill. 425, to the present time. In that case, although the law under which the sale was made was unconstitutional, and the sale void, the deed was held to be color of title, unless bad faith was imputable to the purchaser. A title, absolutely void in its inception, held by the grantee of the purchaser at the void sale, is color, in the absence of bad faith. Laflin v. Herrington, 16 Ill. 301. Any title, which a reasonable man Avould pay his money for, and pay the annual taxes assessed, is color of title. Dickenson v. Breeden, 30 Ill. 279. The objections urged involve questions of law. The judge upon the circuit, who rendered the judgment at a special term, assumed jurisdiction, and no doubt supposed that he could rightfully exercise it. Ignorance of the law can not have the effect to destroy color of title, if acquired in good faith. The objections made, if sustained, would deprive of all the benefits intended to be conferred by the section which declares the holder of the color of title, made in good faith, to vacant and unoccupied land, and who has paid the taxes and taken possession, the owner of the land. The precept, tested by the decision in Hope v. Sawyer, 14 Ill. 254, would be invalid. That decision was, however, not made until some years after the execution of the deed to Stuart, and in Bestor v. Powell, 2 Gilm. 119, it had been intimated that a sale of land for taxes, made on the second Monday after the close of the term, would be valid. The granteg in the deed might well rely upon this intimation, and take the deed in good faith. He could not be presumed to know, in 1845, what might be the decision of the court in 1852. The deed purports, upon its face, to convey title. It is a grant of the land in the usual form of deeds to lands sold for taxes, and bad faith can not be implied from its recitals. Though the deed may be, in itself, color of title, the objection is urged, that it was not made in good faith; that Stuart was, at-the time of its execution, the agent and attorney of the owners of the land, and could not acquire title to himself. The proof relied on to establish the bad faith of Stuart, consists of letters written to the owners of the land in 1841, 1842 and 1843. From them it seems that he acted as the agent of the owners for the payment of the taxes. He informs them that the lands were valuable and worthy of attention, but that there were defects in the title, and he thought it best not to pay tbe taxes, but suffer the lands to be advertised, and then bid them in at the sale, and obtain a tax title. This suggestion was acquiesced in, and the result was, the deed in controversy. The steps which resulted in the deed, were known to and acquiesced in by the principals. The acquirement, then, of the title by the agent must have been in good faith, even conceding that his subsequent conduct and disposition of the lands were wrongful. Stuart continued to pay the taxes for eight successive years. There is no proof that any funds were furnished to him, and no inquiry is made about these lands from 1843 until 1860, when a deed is made to appellant for a mere nominal consideration, when we consider the large quantity of land conveyed. During this long interim between the date of the last correspondence and the deed to appellant, the original owners paid none of the taxes and evinced not the slightest interest in the property. One of the principals was a witness. He imputes no misconduct to Stuart; does not even claim him as agent only until about 1844, and mentions no act from which bad faith can be inferred. While agent, the proof shows no neglect of duty, no omission to pay taxes, no misappropriation of any funds entrusted to him. The last letter from Stuart to Wynkoop, dated November 25, 1843, — after the sale of the lands, — is very significant, in the expression of a willingness to communicate any further information. A full list of the lands is given, the amount of the taxes, and the time of the sále, which had already occurred. He then says: “ When the time of redemption has expired, and the title perfected as far as it can be, the result will be communicated. Any further information on the subject I shall be happy to give. ” He further says that he had paid the taxes for 1842 and 1843. After this no correspondence occurred; no further information was solicited, and, so far as the proof shows, the agency ceased. It was not a continuing- agency. In 1845, when the color of title was acquired, the presumption, from all the circumstances, is, that the agency had terminated. The relation then having ceased, bad faith can not be imputed to the grantee in the deed, merely because of the former existence of such a relation. When the principal has made no inquiry, and has slumbered upon his rights for nearly twenty years, the simple act of the agent in bidding in the lands in his own name, should not be ascribed as an act in bad faith. The long and silent acquiescence of the principal, with a presumed knowledge of all the facts, utterly forbids the supposition. Besides, the purchase o| the land at a tax sale, in the name of the owners, could not strengthen their title. They were under a legal obligation to pa}' the taxes, and could not acquire any greater interest in the lands than they already had, by permitting them to be sold for taxes and purchasing them in their names. Why was it done? The reasonable inference is, that the purchase by the agent was Avith the consent of his principals. After the sale, they had full information of his action, and prior thereto it seemed to be the mutual understanding that the lands should be sold for the taxes, and bid in to perfect the title. This act, then, could not have been in bad faith. In íavo years after the sale a deed is taken. -During this time the owners give no attention to the lands, and nothing is heard from them until fifteen years afterwards,- Avben, by a quit-claim deed, they undertake to convey to appellant over 1000 acres of land for $200. During this long time no complaint was made against the grantee in the deed. He paid the taxes and made sales of lands, of Avhich possession Avas taken. From all the facts, the most probable conclusion' is, that there Avas some arrangement betAveen the agent and his principals, rather than fraud in the former. The acquiescence in the purchase, Avhén informed of it, and the long silence of the OAvners* of the land unexplained, and tlie quiet submission for fifteen years, afford a conclusive presumption in favor of the good faith of the purchaser. Williams v. Merritt, 23 Ill. 623. A legitimate presumption of assent should arise from the acts and conduct of the principal, as they are inconsistent with any other supposition than a previous authority. Delafield v. State of Illinois, 26 Wend. 192. The law presumes that all acts are done in good faith, unless the contrary is clearly established. The deed imports good faith, unless fraud is proved, or unless the facts and circumstances attendant upon its execution show that the party accepting it had no confidence in it, and took it with a design to defraud the holder of the better title. Dickenson v. Breeden, supra; McCagg v. Heacock, 34 Ill. 476. The deed, then, to Stuart, amounted to color of title acquired in- good faith; the lands were vacant and unoccupied, and he paid all taxes legally assessed for seven successive years before the commencement of this action. Possession followed in 1858 by appellee, the purchaser from Stuart. Did the fact that the land was suffered to be sold for the taxes in 1856 destroy the bar perfected under section 9 of the chapter entitled “ Conveyances ” ? Section 8 requires actual possession, under claim and color of title, made in good faith, and the payment of taxes for seven successive years. Section 9 only requires color of title, made in good faith, to vacant and unoccupied land, and the payment of taxes for seven successive years, and this court has construed it that possession must be taken to complete the bar. . Counsel for appellant insists that, in the construction of the 9th section, possession must follow the color of title and payment of taxes, and that it must be an immediate possession, conjoined to a continuous and uninterrupted payment of taxes for the required period. We do not understand that the possession must be instantaneous with the completion of the payment of taxes, or that the sale of the land destroyed/the bar. The owner of the color of title may unite actual possession to the color and payment of taxes at any time before the holder of the adverse title, shall take some step to remove the bar. This is a fair..construction of the section as a limitation law, and this principle is deducible from the decisions of this court. Newland v. Marsh, 19 Ill. 376; Hinchman v. Whetstone, 23 Ill. 190; Paullin v. Hale, 40 Ill. 274; Hale v. Gladfelder, 52 Ill. 92. As no bar was proved under section 8, it. is unnecessary to consider the remaining questions presented. The judgment is affirmed. Judgment affirmed.